                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

THOMAS JEWELL CARR                                                                          Plaintiff

v.                                                             Civil Action No. 3:19-cv-P470-RGJ

TIMOTHY HUBER, et al.                                                                    Defendants

                                            * * * * *

                                     MEMORANDUM OPINION

        Plaintiff Thomas Jewell Carr filed a pro se 42 U.S.C. § 1983 complaint proceeding

in forma pauperis. The Court must undertake an initial review of this action pursuant to 28

U.S.C. § 1915A. By Memorandum and Order entered on October 15, 2019 (DN 6), the Court

construed the complaint as alleging Fourth Amendment claims for illegal search and seizure,

false arrest, and excessive force under 42 U.S.C. § 1983. In order to complete an initial review,

the Court ordered Plaintiff to advise this Court in writing as to the status of the criminal charges

against him. The Order warned Plaintiff that failure to comply within the time allotted would

result in dismissal of the action.

        More than 30 days have passed, and Plaintiff has failed to comply with the Court’s Order

or to otherwise take any action in this case. Upon filing the instant action, Plaintiff assumed the

responsibility to actively litigate his claims. Federal Rule of Civil Procedure 41(b) permits the

Court to dismiss the action “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order.” Although federal courts afford pro se litigants some leniency on matters that

require legal sophistication, such as formal pleading rules, the same policy does not support

leniency from court deadlines and other procedures readily understood by laypersons,

particularly where there is a pattern of delay or failure to pursue a case. See Jourdan v. Jabe,
951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient treatment of pro se litigants has limits. Where,

for example, a pro se litigant fails to comply with an easily understood court-imposed deadline,

there is no basis for treating that party more generously than a represented litigant.” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan, 951 F.2d at 110). Courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962).

        Upon review, the Court finds that Plaintiff’s failure to comply with the Court’s prior

Order shows a failure to pursue his case. Therefore, by separate Order, the Court will dismiss

the instant action.

Date:   December 5, 2019




cc:    Plaintiff, pro se
       Jefferson County Attorney
A961.010




                                                2
